DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5,9-14,19-23,48-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 1, lines 12 and 13, “the drill tool” has no prior antecedent basis.
               In claim 1, line 14, --tool—should be inserted after “dental”.
               In claim 1, line 17, “said rotating magnetic field” has no prior antecedent basis.
               In claim 5, line 1, “the preparation” has no prior antecedent basis.
               In claim 5, line 2, --a—should be inserted after “and”.
               In claim 10, line 2, “of the regions” should be –of regions--.
               In claim 12, line 3, “the part of the mouth” has no prior antecedent basis.
               In claim 19, lines 6 and 7, “said rotating magnetic field” has no prior antecedent basis.
               In claim 20, line 2, “the magnet portion” has no prior antecedent basis.
               In claim 22, line 4, “the sensed relative portion” has no prior antecedent basis.

                In claim 51, line 3, --portion—should be inserted after “tool”.
                In claim 53, line 10, “the magnetic field” is unclear as to whether this refers to the “magnetic field” in line 8, or the “magnetic field” in line 3 of claim 19.
                Claim 54 depends from claim 27, which has been canceled.  For purposes of this action, it is assumed that claim 54 depends from claim 19.

Allowable Subject Matter
Claims 1-3,5,9-14,19-23,48-56  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
               The following is a statement of reasons for the indication of allowable subject matter:  
               The claims in this application have not been rejected with prior art because the prior art of record does not disclose either singly or in combination, the claimed method of tracking a dental tool within an oral cavity as recited in claim 1, nor an intra oral position tracking system as recited in claim 19.  The closest prior art of record appears to be the reference to Fegert et al 7668583, which discloses a method and system that uses a rotating magnetic field with a rotating instrument.  Although the device and method employs a magnet positioned to produce a magnetic field having a magnetic axis extending at an angle to a rotational axis of the drill tool, the reference does not disclose use with a rotating dental tool as claimed in claims 1 and 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772